MICHAEL J. GABLEMAN, J.
¶ 1. This case comes before us on certification following the circuit court's order granting a new trial to Dimitri Henley eight years after his conviction of five counts of second degree sexual assault. The court of appeals certified five questions1 to us regarding the authority of Wisconsin courts to order a new trial in the interest of justice.
¶ 2. The facts of this case put the issues plainly into focus. Following his conviction, Henley utilized the normal procedural mechanisms to seek a new trial on multiple grounds, including on the ground that the interest of justice required giving him a new trial because testimony that he viewed as crucial had not been presented. He first filed a postconviction motion in the circuit court under Wis. Stat. § 974.02 (2007-08),2 which was denied. He appealed to the court of appeals under § 974.02 and lost there too. He then filed a petition for review in this court, which we denied. After that, Henley filed a petition for a writ of habeas corpus in federal court; his petition was denied. A year after that petition was denied, he filed a motion in federal court seeking relief from that denial, which was also denied. Henley did not appeal his case to the Seventh Circuit.
¶ 3. Years later, after charges against his two co-defendants had been dismissed, Henley moved for a new trial under Wis. Stat. § 805.15(1) in the interest of justice on the same grounds — the absence of the pur*551portedly crucial testimony — that had already been rejected by five different courts. The same trial judge who presided over Henley's conviction and sentencing, and who rejected his original postconviction motion on the same grounds, this time granted him a new trial. The State appealed, and the court of appeals certified the case to us. Several important procedural questions await our review.
¶ 4. The first two issues concern whether and when certain provisions governing civil procedure in Wisconsin may be utilized by a convicted criminal defendant seeking a new trial. The second two issues relate to the inherent power of Wisconsin courts to order a new trial in the interest of justice. The issues we address are as follows:
1. May a circuit court award a new trial to a convicted criminal defendant in the interest of justice under Wis. Stat. § 805.15(1)? Relatedly, is such a challenge subject to the time limitations contained in Wis. Stat. § 805.16(1), or may a convicted criminal defendant file a motion for a new trial under § 805.15(1) at any time?
2. May a circuit court award a new trial to a convicted criminal defendant in the interest of justice under Wis. Stat. § 806.07(l)(g) or (h)?
3. Do Wisconsin circuit courts possess inherent authority to order a new trial in the interest of justice at any time for a convicted criminal defendant?
4. Should this court exercise its inherent or statutory authority in this case to order a new trial in the interest of justice?
¶ 5. We hold that neither Wis. Stat. § 805.15(1) nor § 806.07(l)(g) or (h) are available procedural mechanisms for a convicted criminal defendant to chal*552lenge his or her conviction or sentence. We further hold that Wisconsin circuit courts do not have the inherent authority to order a new trial in the interest of justice when a case is not before the court under a proper procedural mechanism. Therefore, the circuit court did not have the authority to order a new trial in this case. Finally, we decline to exercise our authority to order a new trial for Henley because his case was fully tried and justice has not miscarried. Accordingly, the decision of the circuit court is reversed with instructions to deny Henley's motion for a new trial.
I. FACTS
¶ 6. These facts are taken from Henley's second trial.3 Testimony that would have contradicted some of these facts (but was not presented in Henley's trial) is explained later as needed.
¶ 7. S.E.S., an 18-year-old female freshman, had recently moved into the residence dorms of the University of Wisconsin-Whitewater. On the night of September 5, 1998, before classes had started, S.E.S. and her roommate, Heidi Sheets, returned to their dorm building from a party where each had drunk a few beers. They first stopped in the dorm room of Shawn Demain, where they met Dimitri Henley, Jarrett Adams, and Rovaughn Hill, all of whom had traveled from Chicago to sell cologne.
¶ 8. Around 1:00 a.m. on September 6, S.E.S. left to go to her room. S.E.S. testified that she walked up to her room alone, but that after she entered her room, she turned and was surprised by Henley, Adams, and *553Hill. Sheets testified that she and S.E.S. invited all three men up to her room, and that they left together (although the plan was for Sheets to visit a friend and join them 20-30 minutes later).
¶ 9. Once in the room, one of the men put on a CD, and Adams began to dance with S.E.S. and fondle her breasts and groin, even though she told him to stop. Henley danced with and fondled her as well. Hill then pulled S.E.S. over to Sheets' bed and pulled his pants down. At this point, Sheets entered the room and saw Hill with his pants down. Sheets assumed that S.E.S. was performing or was going to perform oral sex. Hill then said "Do you want some of this, baby?" and Sheets ran out. S.E.S. followed, unrestrained by the men, and tried to talk to Sheets. But Sheets refused to speak with her, at one point calling her a "slut."
¶ 10. S.E.S. went back down the hallway to leave the floor via a staircase, but Hill blocked her path and "directed" her back to her room, although he did not force her to do so. Adams then told her to lay on the floor, which she did. Adams tried to take her pants and underwear off, which she resisted at first, and then permitted. Over the next several minutes, S.E.S. engaged in three acts of vaginal intercourse, though she did not know who those acts were with.4 While one of the other men was having sex with S.E.S., one of the men rubbed his penis on her face, trying to get her to perform oral sex, which she did not do. This happened a second time when another of the sexual acts was taking place. The three men left immediately after the *554assault, and S.E.S. called her new boyfriend, who consoled her and eventually convinced her to go to the hospital and report the sexual assaults.
II. PROCEDURAL HISTORY
¶ 11. The procedural history of this case is unusually complex, and vital to understanding the issues in this case, so we relate it in detail.
¶ 12. On December 1, 1998, the State charged Henley, Hill, and Adams each with five counts of first degree sexual assault, one count of second degree sexual assault, and one count of false imprisonment, all as party to a crime. After a three-day jury trial beginning on August 24, 1999, the State moved to amend the charges, which the court granted.5 The defendants responded by moving for a mistrial, which the court also granted.
¶ 13. After this, the State proceeded to try the defendants again. Hill, but not the other two defendants, moved for dismissal on double jeopardy grounds. The court denied the motion, and Hill appealed. The court of appeals ordered Hill's case stayed pending appeal, and the circuit court, on the State's motion, severed Hill's case so that trial could proceed against Henley and Adams.
¶ 14. The case against Henley and Adams went to trial on February 8, 2000, wherein the facts noted above were adduced. The jury found both men guilty of five counts each of second degree sexual assault. Henley was *555sentenced to five concurrent sentences of 20 years each (in effect, a 20-year sentence).6
¶ 15. With the aid of new postconviction counsel, Henley moved for postconviction relief under Wis. Stat. § 974.02.7 Among the grounds Henley alleged for dismissal was that his trial counsel was constitutionally deficient.
¶ 16. During this time, Hill's appeal was unsuccessful and he was retried on February 12, 2001. The trial resulted in a hung jury with 11 jurors voting for acquittal and one holding out for conviction. During that trial, Hill testified on his own behalf. He also called Shawn Demain, the resident of the dorm room where S.E.S. first met the defendants, as a witness. Demain testified that of the three African-American men that visited his dorm room that night, two of them left with S.E.S. and Sheets, while the third remained and played video games for 20-30 minutes before departing.8 Demain further testified that at some point later that evening, he saw S.E.S. and the defendants together outside in the smoking area.
*556¶ 17. After learning of Hill's partial success, Henley amended his § 974.02 postconviction motion to allege that his counsel was ineffective for failing to call Demain.
¶ 18. The State attempted to try Hill a third time on May 7, 2001, but on the second day of trial the State moved to dismiss the case with prejudice based on newly-discovered evidence, including notes written by a police investigator regarding her conversation with Hill.9 The charges against Hill were then dropped.
¶ 19. After being provided with this previously undisclosed evidence, Henley amended his postconviction motion a second time to include a claim that a new trial ought to be granted in the interest of justice on the grounds that the real controversy of S.E.S.'s credibility had not been tried. He rested in part on the content of Demain's testimony and the fact that his trial counsel had not called Demain to testify. On October 2, 2001, the circuit court denied Henley's postconviction motion. It held in relevant part that Henley's counsel was not ineffective, but rather chose a reasonable trial strategy in not "bullying" a sympathetic witness with minor inconsistencies and in presenting a witness-less defense. It further held that a new trial in the interest of justice was not warranted because there was not a substantial likelihood of acquittal.
¶ 20. Adams (who had likewise been unsuccessful in postconviction motions) and Henley appealed separately and the court of appeals affirmed each case in *557unpublished decisions.10 Henley and Adams each petitioned this court for review. While review was pending, Henley filed a Wis. Stat. § 974.0611 motion in the circuit court. The circuit court granted no relief because it had no jurisdiction pending the outcome of the petition for review filed in this court. We denied Henley's petition for review on January 14, 2003, and Adams' petition for review on January 21, 2003.
¶ 21. On May 12, 2003, Henley filed a pro se petition for a writ of habeas corpus in the United States District Court for the Western District of Wisconsin. He based bis petition on multiple grounds, including ineffective assistance of counsel for failing to call Demain and that he was entitled to a new trial in the interest of justice — the same claims asserted in his postconviction motion and appeal (and the same claims here). The district court dismissed the petition on June 17, 2003. A year later, Henley filed another motion with the district court seeking relief from that denial; the district court denied the motion. Henley did not appeal to the Seventh Circuit Court of Appeals.
¶ 22. In April 2004, Adams filed a petition for a writ of habeas corpus12 in the United States District Court for the Eastern District of Wisconsin with the assistance of the Wisconsin Innocence Project.13 The *558district court dismissed his petition on January 11, 2005. Unlike Henley, Adams appealed his dismissal to the Seventh Circuit Court of Appeals.
¶ 23. On June 30, 2006, the Seventh Circuit ruled in Adams' favor. Adams v Bertrand, 453 F.3d 428 (7th Cir. 2006). It held that Adams' counsel was constitutionally deficient for failing to investigate and call Demain as a witness. Id. at 437. The court explained that Demain could have resolved a discrepancy between S.E.S. and Sheets regarding whether Sheets and S.E.S. invited the defendants to their room. Id. The court also found great relevance in Demain's testimony in Hill's trial that he saw S.E.S. and the three men in a smoking area outside the dorm room later that night. Id. These things, the court explained, went right to the heart of the issue of consent. Id. The court held that counsel could not have made an informed choice about trial strategy without first investigating Demain. Id.
¶ 24. Turning to the prejudice prong of the ineffective assistance analysis, the court held that had Demain testified, there was "a reasonable probability that the outcome of Adams's trial would be different." Id. at 438. Specifically, the court believed that Demain's testimony would have critically undermined S.E.S.'s version of events and impugned her credibility. Id. The court also took notice of the hung jury in and eventual dismissal of Hill's case, in which Demain had testified. Id.
¶ 25. Following the Seventh Circuit's decision, the State dismissed all charges against Adams.
¶ 26. Henley learned of Adams' success in federal court, and on November 5, 2007, he filed a motion for a new trial in the interest of justice under Wis. Stat. § 805.15(1)14 based on the same claims that had already *559been rejected.15 On February 7, 2008, the circuit court —still presided over by the same judge who oversaw his trial and denied his earlier postconviction motions— granted Henley a new trial, finding that the Seventh Circuit's decision in the Adams case showed that "the issue of consent, the real controversy, was not fully tried." It also held that a motion for a new trial in the interest of justice under § 805.15(1) is not restricted by the 20-day time limitation set forth in Wis. Stat. § 805.16(1).
¶ 27. The State appealed the decision, and the court of appeals certified the case to this court.16 We accepted the certification.
*560III. STANDARD OF REVIEW
¶ 28. Under Wis. Const, art. VII, § 3(3), by accepting the certified appeal, this court acquires jurisdiction of the entire appeal, not merely the questions certified. Am. Family Mut. Ins. Co. v. Golke, 2009 WI 81, ¶ 18, 319 Wis. 2d 397, 768 N.W.2d 729.
¶ 29. This case requires the court to decide the judicial authority of the circuit court and to interpret various statutes relating to judicial authority. The issue of judicial authority is a question of law that this court reviews de novo. State v. McClaren, 2009 WI 69, ¶ 14, 318 Wis. 2d 739, 767 N.W.2d 550. Likewise, the interpretation of a statute is a question of law that this court reviews de novo, but benefiting from the analysis of the prior courts. Star Direct, Inc. v. Dal Fra, 2009 WI 76, ¶ 18, 319 Wis. 2d 274, 767 N.W.2d 898.
IV DISCUSSION
¶ 30. This case raises several interesting questions regarding the interaction between post-trial civil and criminal procedure, as well as regarding the inherent authority of the courts. We will address these issues as they arise in the context of Henley's claims in this case.
¶ 31. Henley asks that the circuit court's award of a new trial in the interest of justice be upheld on any of three bases: (1) Wis. Stat. § 805.15(1); (2) Wis. Stat. § 806.07(l)(g) or (h); or (3) the circuit court's inherent authority. In essence, Henley suggests that a circuit court has inherent and statutory authority to grant a new trial in the interest of justice to a convicted *561criminal defendant regardless of the case's procedural posture, regardless of how many times the same issues have been litigated, and regardless of how many years may have passed since the defendant's conviction. In the event that we reject Henley's arguments for the circuit court's authority (which we do), Henley asks that we use our inherent or statutory authority to grant him a new trial.
¶ 32. In Part A, we analyze whether the circuit court had authority to order a new trial in the interest of justice under Wis. Stat. § 805.15(1). We conclude that § 805.15(1) is not an available procedural mechanism for Henley to seek a new trial. In Part B, we examine whether the circuit court's award of a new trial can be upheld alternatively under Wis. Stat. § 806.07(l)(g) or (h). Again, we conclude that these provisions are not available to Henley. In Part C, we address whether Wisconsin circuit courts possess inherent authority apart from any statutory or common law procedural mechanism to order a new trial at any time for any criminal defendant. We conclude that they do not. Finally, in Part D, we address, in the exercise of our statutory authority, whether Henley is entitled to a new trial in the interest of justice. We ultimately conclude that Henley is not entitled to a new trial.
A. Wisconsin Stat. § 805.15(1)
¶ 33. Henley first urges that the circuit court had authority under Wis. Stat. § 805.15(1) to grant him a new trial. He argues both that § 805.15(1) provides statutory grounds for a circuit court to order a new trial in the interest of justice for criminal defendants, and that such a motion may be brought at any time because the time limits governing such motions in § 805.16(1) are inapplicable in criminal cases.
*562¶ 34. The State agrees that § 805.15(1) is a proper vehicle for criminal defendants to seek a new trial in the interest of justice. However, it maintains that any such motion must he brought within 20 days following conviction pursuant to § 805.16(1).
¶ 35. In its amicus brief, the Office of the State Public Defender argues that neither § 805.15(1) nor § 805.16(1) are applicable to criminal cases; these govern new trials in the interest of justice in only civil cases.17
¶ 36. Thus, the question is whether § 805.15(1) is a proper statutory vehicle for criminal defendants seeking a new trial in the interest of justice, and if it is, whether such a motion is governed by the time restrictions in § 805.16(1).
¶ 37. Wisconsin Stat. § 805.15(1) provides:
Motion. A party may move to set aside a verdict and for a new trial because of errors in the trial, or because the verdict is contrary to law or to the weight of evidence, or because of excessive or inadequate damages, or because of newly-discovered evidence, or in the interest of justice. (Emphasis added.)
¶ 38. Wisconsin Stat. § 805.16 is entitled, "Time for motions after verdict." It provides in relevant part:
(1) Motions after verdict shall be filed and served within 20 days after the verdict is rendered, unless the court, within 20 days after the verdict is rendered, sets a longer time by an order specifying the dates for filing motions, briefs or other documents.
*563¶ 39. We agree with the State Public Defender that § 805.15(1) does not provide statutory grounds for a criminal defendant to seek a new trial in the interest of justice. We reach this conclusion because: (1) the text of § 805.15(1) suggests that it applies to civil cases only; (2) the text of § 805.16(1) suggests that the 20-day time limit applies to motions under § 805.15(1), but such a time limit is absurd in the criminal context; (3) §§ 974.02 and 974.06, by their terms, provide the primary statutory means of postconviction, appeal, and post-appeal relief for criminal defendants, and allowing motions under § 805.15(1) renders these provisions irrelevant; and (4) the statutory history of §§ 805.15, 805.16, and 974.02 reveal that §§ 805.15(1) and 805.16(1) do not apply to criminal cases.
¶ 40. First, § 805.15(1) provides textual clues that it does not apply to criminal cases. This subsection refers to motions after "verdict." In a criminal case, such motions are called "postconviction" motions. See Wis. Stat. § (Rule) 809.30(l)(c) & (2)(a). Additionally, § 805.15(1) refers to "excessive or inadequate damages" as one of the grounds for a motion. Such a motion would apply only in civil cases. While not dispositive, these textual clues support our conclusion that § 805.15(1) does not apply to criminal defendants.
¶ 41. Second, the text of § 805.16(1) makes clear that it applies to motions made under § 805.15(1). The time limits in § 805.16(1) apply to "[mjotions after verdict." A motion "for a new trial... in the interest of justice" under § 805.15(1) is, by definition, a motion after the verdict. If this does not make it plain enough, § 805.16(4) states that the 20-day post-verdict time limit in § 805.16(1) does not apply to motions for a new *564trial based on newly discovered evidence. Newly discovered evidence is one of the motions, along with a new trial in the interest of justice, authorized by § 805.15(1). In other words, by creating an exception, the statute clearly assumes that a motion for a new trial because of newly discovered evidence authorized by § 805.15(1) is a motion after the verdict and would otherwise be governed by the 20-day time limit.
¶ 42. Henley does not appear to dispute this textual evidence limiting motions under § 805.15(1) to those filed within the time limits specified in § 805.16(1). Rather, Henley points to § 972.11(1), which states that civil rules apply to criminal cases "unless the context of a section or rule manifestly requires a different construction." Henley maintains that the 20-day time limit in § 805.16(1) cannot apply to motions under § 805.15(1) in the criminal context because such a construction would be absurd. The statute, Henley recognizes, requires motions after verdict to be filed and served within 20 days after the "verdict" is rendered. But Henley points out that in criminal cases, the verdict is not the end of the case; sentencing still must follow. This means that a motion for a new trial in the interest of justice would, in many cases, need to be filed before the sentence has been imposed and before appellate counsel has even been appointed. This would create piecemeal consideration of postconviction issues, and if a § 805.15(1) motion were raised, might foreclose the consideration of issues before a full review of the case by appellate counsel. The State's position, Henley argues, simply does not make sense.
¶ 43. We agree with Henley that the State's interpretation of the statute does not work. However, neither does Henley's. Henley argues that the time limits, clearly applicable in the civil context, do not apply in *565the criminal context. Rather, under Henley's approach, § 805.15(1) is available to criminal defendants without a time limit! This cannot be, either.
¶ 44. Henley should not be looking to the civil statutes for guidance regarding his postconviction options. The legislature has already created § 974.02 and § 974.06, which, by their terms, provide the primary statutory means of postconviction relief for criminal defendants. See State ex rel. Coleman v. McCaughtry, 2006 WI 49, ¶ 16, 290 Wis. 2d 352, 714 N.W.2d 900 (noting that a convicted criminal defendant may seek postconviction relief with a postconviction motion and direct appeal under § 974.02 and § (Rule) 809.30, and may collaterally attack his conviction under § 974.06 or via a petition for a writ of habeas corpus).
¶ 45. Chapter 974 of the Wisconsin Statutes is entitled, "Criminal Procedure — Appeals, New Trials and Writs of Error." Thus, although civil procedural mechanisms exist, the legislature has specifically created a separate chapter governing criminal procedure.
¶ 46. Within that chapter, § 974.02 applies to, as its title states, "[a]ppeals and postconviction relief in criminal cases." Subsection (1) states in relevant part:
A motion for postconviction relief other than under s. 974.06 or 974.07(2) by the defendant in a criminal case shall be made in the time and manner provided in s. 809.30. An appeal by the defendant in a criminal case from a judgment of conviction or from an order denying a postconviction motion or from both shall be taken in the time and manner provided in ss. 808.04(3) and 809.30. (Emphasis added.)
¶ 47. The language here is exclusive and unequivocal. With the exception of motions under § 974.06 (discussed below) or under § 974.07(2) (relating to DNA *566testing), a motion for postconviction relief by a criminal defendant "shall be" governed by § (Rule) 809.30. Similarly, an appeal by a criminal defendant from a judgment of conviction or denial of a postconviction motion or both "shall be" governed by § 808.04(3) and § (Rule) 809.30. Section 808.04(3) states, "Except as provided in subs. (4) and (7), an appeal in a proceeding under s. 971.17, a criminal case, or a case under ch. 48, 51, 55, 938, or 980 shall be initiated within the time period specified in s. 809.30(2) or 809.32(2), whichever is applicable." (Emphasis added.) Subsection (4) applies to appeals by the State, and subsection (7) relates to adoption orders. Section (Rule) 809.32 applies only to no-merit reports. In other words, § 974.02 states that postconviction relief and appeals by criminal defendants like Henley "shall be" governed by § (Rule) 809.30.
¶ 48. Section (Rule) 809.30 establishes very specific procedures and time limitations for pursuing post-conviction relief. It delineates procedures and deadlines for giving notice of intent to move for postconviction relief or appeal.18 It also gives instructions for creating the record19 and securing appointment of counsel.20 Section (Rule) 809.30(2) makes clear that persons seeking postconviction relief — defined in § (Rule) 809.30(l)(c) as an appeal or a motion for postconviction relief — "shall comply with this section."
¶ 49. Thus, § 974.02 and § (Rule) 809.30 indicate that convicted criminal defendants wishing to challenge *567their conviction through a postconviction motion, appeal, or both, must abide by these sections.
¶ 50. Similarly, § 974.06 provides the primary statutory mechanism for convicted criminal defendants "[a]fter the time for appeal or postconviction remedy provided in s. 974.02 has expired." Section 974.06(1) provides:
After the time for appeal or postconviction remedy provided in s. 974.02 has expired, a prisoner in custody under sentence of a court or a person convicted and placed with a volunteers in probation program under s. 973.11 claiming the right to be released upon the ground that the sentence was imposed in violation of the U.S. constitution or the constitution or laws of this state, that the court was without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized by law or is otherwise subject to collateral attack, may move the court which imposed the sentence to vacate, set aside or correct the sentence.
¶ 51. Section 974.06 was created in 1969. According to the annotations, the section "represents the first Wisconsin attempt at a comprehensive post-conviction statute which will afford an all encompassing remedy for defendants challenging their convictions." (Emphasis added.) This statute was "designed to replace habeas corpus as the primary method in which a defendant can attack his conviction after the time for appeal has expired." State v. Escalona-Naranjo, 185 Wis. 2d 168, 176, 517 N.W.2d 157 (1994) (quoting Howard B. Eisenberg, Post-Conviction Remedies in the 1970's, 56 Marq. L. Rev. 69, 79 (1972)). The goal of § 974.06 was to create a comprehensive strategy that involved:
*568(1) providing a single, unitary, postconviction remedy to be used in place of all other state remedies (except direct review); (2) providing a remedy for all grounds for attacking the validity of a conviction or sentence in a criminal case; and (3) requiring a defendant to present all of his or her claim(s) for attack on a conviction or sentence in his or her initial postconviction proceeding, unless there exists a sufficient reason why the claim(s) were not raised in the initial proceeding.
State v. Lo, 2003 WI 107, ¶ 20, 264 Wis. 2d 1, 665 N.W.2d 756. Since its adoption, the substantive portions of § 974.06 have remained unchanged, except for the addition in 1977 that § 974.06 is only available "[a]fter the time for appeal or postconviction remedy provided in s. 974.02 has expired."
¶ 52. After a convicted criminal defendant's rights under § 974.02 have been exhausted, the primary method of challenging a conviction is § 974.06. We have stated that a § 974.06 motion "is limited in scope to matters of jurisdiction or of constitutional dimensions. The motion must not be used to raise issues disposed of by a previous appeal." Peterson v. State, 54 Wis. 2d 370, 381, 195 N.W.2d 837 (1972). We have farther explained that issues cannot form the basis for a § 974.06 motion unless a "sufficient reason" exists for the failure to allege or adequately raise the issue on appeal or in a previous § 974.06 motion. Escalona-Naranjo, 185 Wis. 2d at 181 — 82.
¶ 53. Section 974.06, then, was clearly designed to be the primary statutory vehicle21 for a convicted *569criminal defendant to challenge his confinement following the exhaustion of his postconviction and appeal rights under § 974.02. The goal of this statute, a goal central to the fair and efficient administration of justice, is finality. Escalona-Naranjo, 185 Wis. 2d at 185 ("We need finality in our litigation.").
¶ 54. In § 974.02, the legislature has created a process where claims must be raised immediately through the postconviction and/or appeals process.22 Then, once this process is finished, a limited right of review exists pursuant to § 974.06 to challenge the conviction on the grounds that it violates the state or federal constitution, that the court lacked jurisdiction, or that the sentence was in excess of the law or is subject to collateral attack on some other basis. Such claims, of course, are subject to the procedural bar articulated in Escalona-Naranjo.
¶ 55. Allowing motions in the interest of justice under § 805.15(1) at any time renders limitations under § 974.02 and § 974.06 irrelevant. These statutes would make no sense if motions under § 805.15(1) could be brought at any time. No criminal defendant would limit *570themselves to bringing a motion under § 974.06, for example, if the broader grounds in § 805.15 were always available, no matter how many times a motion on those same grounds had been brought, and no matter how long it had been since the conviction. Henley's construction of § 805.15(1) and § 805.16(1), then, which would allow convicted criminals to bring a motion for a new trial whenever they want, is plainly unreasonable. Indeed, the context of § 805.15(1) manifestly requires a different construction than the one offered by Henley. See § 972.11(1).
¶ 56. Finally, the statutory history of §§ 805.15, 805.16, 974.02, and (Rule) 809.30 make clear that §§ 805.15(1) and 805.16(1) do not apply to criminal cases.
¶ 57. Before 1975, the Wisconsin Statutes had separate, nearly identical provisions governing motions for new trials. Section 270.49(1) (1971-72) governed motions for new trials in civil cases. It provided:
Motion for new trial. (1) A party may move to set aside a verdict and for a new trial because of errors in the trial or because the verdict is contrary to law or to the evidence, or for excessive or inadequate damages or in the interest of justice; but such motion must be made and heard within 2 months after the verdict is rendered.
Section 270.50 (1971-72) provided separate grounds for a new trial in the event of newly discovered evidence; such a motion was required to be made within one year of the verdict or finding.
¶ 58. Section 974.02(1) (1971-72), on the other hand, was the analogous and nearly identical provision covering criminal cases:
*571New trial. (1) In felonies,23 a defendant may move in writing or with the consent of the state on the record to set aside a judgment of conviction and for a new trial in the interest of justice, or because of error in the trial or because of error in the jury instructions, or because the judgment of conviction is not supported by the evidence or is contrary to law, or based on newly discovered evidence; but such motion must be made, heard and decided within 90 days after the judgment of conviction is entered. (Emphasis and footnote added.)
Thus, this criminal procedure statute expressly provided for a new trial in the interest of justice. Such a motion was required to be heard and decided within 90 days of the judgment of conviction.
¶ 59. In 1975, § 270.49 and § 270.50 were rewritten and relocated. Two new statutes were created— § 805.15 and § 805.16. The Judicial Council Committee's Note, 1974, to § 805.15 stated its purpose: "The first sentence of sub.(l) restates the grounds on which new trials have been allowed in Wisconsin under ss. 270.49-.50." The new § 805.15 did not contain the time limitations for such motions; these were placed in the new § 805.16. These statutes continued to use substantially the same language from the old § 270.49, basing the opportunity and time frame for such motions on the verdict.
¶ 60. At the same time it made these changes to civil post-verdict procedure, the legislature left untouched the analogous passage in § 974.02. It still provided for motions for a new trial in the interest of justice, among other reasons, and retained the requirement that such motions be "made, heard and decided *572within 90 days after the judgment of conviction is entered," unless extended. § 974.02 (1975-76).
¶ 61. Thus, the statutory history makes clear that § 805.15 was not intended to apply to criminal appeals, and that the legislature retained separate (though similar) processes and grounds for criminal appeals in § 974.02.
¶ 62. The legislature acted again in 1977 to revise the criminal code. It made several changes, including changes to § 974.02. The new version provided that criminal appeals and motions for postconviction relief in felony cases (along with several other violations) were required to "be taken in the time and manner provided in ss. 809.30 and 809.40." Sections (Rule) 809.30 and (Rule) 809.40 were newly created sections, the former applying to felony criminal cases, among other things, and the latter applying to misdemeanors.24 Left out of the new version of § 974.02 were the various grounds for appeal or postconviction relief, including a new trial in the interest of justice. The legislative history does not indicate why the legislature removed these stated grounds. Though the legislature made minor wording variations in the intervening years, §§ 805.15(1), 805.16(1), and 974.02 have remained substantially the same since the 1977 revisions.
¶ 63. This raises the question — can convicted criminal defendants still seek a new trial in the interest of justice? The answer is certainly yes. The elimination of the specific grounds for relief in § 974.02 did not eliminate the right to seek postconviction relief on *573those grounds; those grounds are simply not itemized in the statute. Motions for a new trial in the interest of justice are routinely brought during the postconviction motion and appeals process under § 974.02 and § (Rule) 809.30.25 See, e.g., State v. Johnson, 135 Wis. 2d 453, 455, 400 N.W.2d 502 (Ct. App. 1986) (as part of defendant's appeal, considering whether defendant was entitled to a new trial in the interest of justice); L. Michael Tobin & Patrick J. Devitt, Wisconsin Criminal Defense Manual, § 9.11 (2008) (stating that a motion for a new trial is generally part of postconviction practice under § (Rule) 809.30, and one of the grounds for such a motion is the interest of justice). During the appellate process under § 974.02 and § (Rule) 809.30, defendants may also appeal to the discretionary power of the court of appeals to order a new trial in the interest of justice under § 752.35 26 and to our similar power in an appeal before this court under § 751.06.
¶ 64. The confusion over this appears to be the reason why some courts have considered a criminal defendant's motion for a new trial in the interest of justice to be under § 805.15. Henley points, for example, to State v. Harp (Harp II), which affirmed the circuit court's discretionary authority to order a new trial in *574the interest of justice under § 805.15(1). 161 Wis. 2d 773, 775, 469 N.W.2d 210 (Ct. App. 1991). Importantly, the award of a new trial in the interest of justice in Harp II came in response to the defendant's motion for postconviction relief under § 974.02. See State v. Harp (Harp I), 150 Wis. 2d 861, 867, 443 N.W.2d 38 (Ct. App. 1989). It was not a separate motion untethered from the normal criminal postconviction process (§ 974.02). The court of appeals in Harp II rightly concluded that the circuit court may order a new trial in the interest of justice, and stated that the standard was identical to the standard outlined for the court of appeals in § 752.35. Harp II, 161 Wis. 2d at 779. The court's focus in that case was on the proper standard for a new trial in the circuit court in the interest of justice, not whether the motion was properly brought under § 805.15(1). Other courts, including this court, have similarly construed a criminal defendant's motion for a new trial in the interest of justice during the postconviction and appeals process as one under § 805.15(1). See, e.g., State v. Vennemann, 180 Wis. 2d 81, 85-86, 508 N.W.2d 404 (1993); State v. Williams, 2006 WI App 212, ¶ 10, 296 Wis. 2d 834, 723 N.W.2d 719; State v. Bellows, 218 Wis. 2d 614, 618, 582 N.W.2d 53 (Ct. App. 1998); State v. Brewer, 195 Wis. 2d 295, 311-12, 536 N.W. 2d 406 (Ct. App. 1995). Other Wisconsin courts have recognized that motions under § 805.15(1) are not available to criminal defendants. See, e.g., State v. Olson, No. 2009AP2894, unpublished slip op., ¶ 6 (Wis. Ct. App. May 18, 2010).
¶ 65. We are aware of no Wisconsin court that has countenanced a motion by a criminal defendant for a new trial in the interest of justice under § 805.15(1) untethered from the normal postconviction motions *575and appeals process specified in § 974.02 and § (Rule) 809.30. We therefore make clear that criminal defendants may request a new trial in the interest of justice as part of their postconviction motions and appeal under § 974.02 and § (Rule) 809.30. Such motions should not be construed as motions under § 805.15(1).
¶ 66. Accordingly, § 805.15(1) is not a proper vehicle for a criminal defendant to seek a new trial in the interest of justice. Therefore, the circuit court erred in relying on this statute when it granted Henley a new trial.
B. Wisconsin Stat. § 806.07
¶ 67. Henley also argues that Wis. Stat. § 806.07(l)(g) and (h) are independent grounds upon which the circuit court's award of a new trial may be sustained. Though it was not raised in the lower courts, we choose to address this argument as it was briefed by the parties and will assist in clarifying the law.
¶ 68. Section 806.07(1) provides in relevant part:
(1) On motion and upon such terms as are just, the court, subject to subs. (2) and (3) may relieve a party or legal representative from a judgment, order or stipulation for the following reasons:
(g) It is no longer equitable that the judgment should have prospective application; or
(h) Any other reasons justifying relief from the operation of the judgment.
Section 806.07(2) further provides that "[t]he motion shall be made within a reasonable time."
*576¶ 69. Wisconsin law is clear that § 806.07(l)(g) applies only in equitable actions. Nelson v. Taff 175 Wis. 2d 178, 187-88, 499 N.W.2d 685 (Ct. App. 1993). This is a criminal action, not an equitable action, and therefore the circuit court does not have authority under this subsection to grant Henley a new trial.
¶ 70. Section 806.07(l)(h) is a civil procedure statute, and is unavailable for many of the same reasons § 805.15(1) is unavailable. If convicted criminal defendants can use § 806.07(l)(h) to challenge their conviction, why would they ever use §§ 974.02 and 974.06? The answer is, they would not. Henley cites no cases holding that this provision is available for criminal defendants.27 Sections 974.02 and 974.06 were written to provide the primary statutory means of postconviction, appeal, and post-appeal relief for convicted criminal defendants. See supra ¶¶ 44-55.
¶ 71. The catch-all provisions in § 806.07(l)(g) and (h), then, cannot provide an alternative ground to uphold the circuit court's grant of a new trial to Henley.
C. The Circuit Court's Inherent Authority
¶ 72. Henley argues, and the dissent agrees, that even if the circuit court does not have authority under § 805.15(1) or § 806.07, it nonetheless has inherent *577authority to order a new trial in the interest of justice without regard to time limits. Dissent, ¶ 128 The State agrees that circuit courts may order a new trial in the interest of justice, but only if done through a proper procedural mechanism.
¶ 73. It is beyond dispute that circuit courts have "inherent, implied and incidental powers." State ex rel. Friedrich v. Circuit Court for Dane County, 192 Wis. 2d 1, 16, 531 N.W.2d 32 (1995). These powers are those that are necessary to enable courts to accomplish their constitutionally and legislatively mandated functions. Id. Wisconsin courts have generally exercised inherent authority in three areas: (1) to guard against actions that would impair the powers or efficacy of the courts or judicial system; (2) to regulate the bench and bar; and (3) to ensure the efficient and effective functioning of the court, and to fairly administer justice. Sun Prairie v. Davis, 226 Wis. 2d 738, 749-50, 595 N.W.2d 635 (1999). A court is understood to retain inherent powers when those powers are needed to "maintain [the courts'] dignity, transact their business, [and] accomplish the purposes of their existence." State v. Cannon, 196 Wis. 534, 536, 221 N.W. 603 (1928). A power is inherent when it "is one without which a court cannot properly function." State v. Braunsdorf, 98 Wis. 2d 569, 580, 297 N.W.2d 808 (1980).
¶ 74. Recognizing a circuit court's inherent authority to order a new trial in this case would unwisely broaden the scope of the circuit court's inherent powers. As outlined above, we should only invoke inherent power when such power is necessary to the functioning of the court. Recognizing inherent authority to order a new trial here, where Henley seeks another crack at the same arguments that failed earlier, would take us far *578beyond the more modest justifications for inherent authority.28 We would effectively be extending an ongoing invitation to litigants to keep asking the circuit courts to revisit the same arguments over and over again, with no stopping point, much less a sensible one.
¶ 75. Put simply, the circuit court's authority to revisit old arguments must end somewhere. While defendants deserve a fair hearing, defendants do not deserve unlimited, duplicative hearings. The fair administration of justice is not a license for courts, unconstrained by express statutory authority, to do *579whatever they think is "fair" at any given point in time.29 Rather, any conception of the fair administration of justice must include the principle of finality. Thus, while circuit courts do have inherent powers, we do not recognize a broad, inherent power to order a new trial in the interest of justice at any time, unbound by concerns for finality and proper procedural mechanisms.
¶ 76. Moreover, if a circuit court has the inherent power to order a new trial in the interest of justice at *580any time for any reason, including when the litigant has already raised the same claims (as is the case here), we must again ask — what would be the point of § 974.06? No criminal defendant challenging his conviction following the postconviction motion and appeals process would limit themselves to the restrictive grounds and high bar in § 974.06. Recognizing or granting a circuit court's inherent authority here would open the courts to claim after claim and render the restrictions in § 974.06 illusory.
¶ 77. For these reason, we conclude that the circuit court did not have the inherent power to order a new trial for Henley in the interest of justice.
D. Our Inherent and Statutory Authority
¶ 78. Thus far, we have determined that the circuit court did not have authority to order a new trial for Henley in the interest of justice under § 805.15(1), § 806.07(l)(g) or (h), or under its inherent powers. Its actions were not based on any legal authority.
¶ 79. Henley asks that even if we do not recognize the circuit court's authority to act, we consider using our inherent or statutory authority to order a new trial for Henley in the interest of justice.
¶ 80. We decline to use our inherent authority in this case and instead choose to conduct our review under our broad statutory powers. We have been given statutory authority to order a new trial under § 751.06. That statute provides:
Discretionary reversal. In an appeal in the supreme court, if it appears from the record that the real *581controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the court may reverse the judgment or order appealed from, regardless of whether the proper motion or objection appears in the record, and may direct the entry of the proper judgment or remit the case to the trial court for the entry of the proper judgment or for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with statutes or rules, as are necessary to accomplish the ends of justice.
¶ 81. Under this authority, Henley may be awarded a new trial if "the real controversy has not been fully tried" or if "it is probable that justice has for any reason miscarried." Id. The real controversy has not been fully tried when "the jury was erroneously not given the opportunity to hear important testimony that bore on an important issue of the case." State v. Hicks, 202 Wis. 2d 150, 160, 549 N.W.2d 435 (1996). The court need not find a substantial probability of a different result to make this finding. See State v. Armstrong, 2005 WI 119, ¶ 114 n.26, 283 Wis. 2d 639, 700 N.W.2d 98 (2005). A miscarriage of justice occurs if a defendant can show a substantial probability of a different outcome. State v. Schumacher, 144 Wis. 2d 388, 400-01, 424 N.W.2d 672 (1988).
¶ 82. We conclude that the controversy here has been fully tried. Henley's main assertion is that Demain's testimony should have been included at trial. But we are not as persuaded as the Seventh Circuit that the absence of this evidence was so critical. Demain's testimony would have been largely duplicative of what Sheets related in her testimony regarding the circumstances of S.E.S. and the men going to their room. It cannot he said that such evidence was not placed before *582the jury. That Demain saw S.E.S. standing outside with the defendants at some unspecified time that evening, furthermore, is not critical. Counsel for both defendants vigorously cross-examined S.E.S. and challenged her credibility. Although Demain's testimony may have added some benefit to that issue, we cannot say that her credibility was not tried to the jury.
¶ 83. We also do not see a miscarriage of justice. Demain's testimony would not, in our view, have created a substantial probability of a different result. The fact of the Seventh Circuit's decision is revelatory of nothing new, and was essentially a disagreement with the Wisconsin Court of Appeals in regard to the import of Demain's testimony. Demain's testimony might have added some doubt regarding how many of the men accompanied her to her room, and whether they were invited. The import of S.E.S. possibly smoking with the men is difficult to ascertain because we do not know whether this was before or after the sexual assault. While it is possible that Demain's testimony would have affected the outcome,30 we cannot say there is a substantial probability that this is so.
¶ 84. To say Henley has had his day in court is an understatement; the circuit court, Wisconsin Court of Appeals, this court (by virtue of previously declining to take the case), and the U.S. District Court all reviewed the claim that Henley was entitled to a new trial in the interest of justice to permit Demain to testify. Henley lost on all levels, and did not appeal to the Seventh *583Circuit. Since those denials, nothing has changed regarding the underlying bases for Henley's efforts to secure a new trial. Like the courts that reviewed and denied these claims previously, we do not believe that justice requires a new trial now.
V CONCLUSION
¶ 85. In cases like this, the temptation may arise for courts to create a new procedural protection or new remedy unfounded in the law to fit the facts of a very difficult case. But the old adage is still true — hard facts make bad law. We choose to not make bad law.
¶ 86. We hold that neither Wis. Stat. § 805.15(1) nor § 806.07(1)(g) and (h) are available procedural mechanisms for a criminal defendant to challenge his or her conviction or sentence. We further hold that circuit courts in Wisconsin do not have the inherent authority to order a new trial in the interest of justice when a case is not before it under a proper procedural mechanism. Therefore, the circuit court did not have the authority to order a new trial in this case. Finally, we decline to exercise our authority to order a new trial for Henley because his case was fully tried and justice has not miscarried. Accordingly, the decision of the circuit court is reversed with instructions to deny Henley's motion for a new trial.
By the Court. — The order of the circuit court is reversed and the cause remanded for entry of an order denying Henley's motion.

 For a listing of the questions posed to us by the court of appeals and our approach in answering them, see infra note 16.


 All subsequent references to the Wisconsin Statutes are to the 2007-08 version unless otherwise indicated.


 Henley's first trial ended in a mistrial. Further details of the complicated procedural history of this case are related,in ¶¶ 11-27, infra.


 At some time before the vaginal intercourse, S.E.S. received a phone call in her room from a friend and talked with her for about five minutes without mentioning that anything was wrong. It is unclear precisely when this happened relative to the other events.


 The State moved to reduce all five first degree sexual assault counts to second degree, the second degree count to fourth degree, and to remove "aided and abetted by" language from each of the sexual assault counts.


 Adams was sentenced to three concurrent sentences of 20 years each and two concurrent sentences of eight years each to be served consecutive to the three 20-year sentences. The court explained that the difference in sentencing was due to Adams' anger and lack of remorse.


 Under Wis. Stat. § 974.02 and § (Rule) 809.30(2)(b), defendants may file postconviction motions for relief up to 20 days after sentencing.


 This testimony is in accordance with Sheets' testimony that the men were invited by her and S.E.S. to their room, and conflicts with S.E.S.'s version of events. However, the testimony conflicts with Sheets' and S.E.S.'s testimony that all three of the men left Demain's room at the same time.


 The investigator's notes indicate that Hill told her that while S.E.S., Sheets, Henley, and Hill went upstairs together, Adams remained downstairs, joining them later. This corroborates Demain's testimony that one of the defendants remained downstairs playing video games. Hill also told the investigator that S.E.S. and the three defendants had rolled marijuana joints in S.E.S.'s room and had gone downstairs to smoke them before going back upstairs to S.E.S.'s room.


 State v. Henley, No. 2008AP697, unpublished slip op. (Wis. Ct. App. Oct. 10, 2002); State v. Adams, No. 2002AP39, unpublished slip op. (Wis. Ct. App. Nov. 7, 2002).


A detailed discussion of § 974.06 is contained in ¶¶ 50-54, infra.


 The record is unclear as to why Adams' habeas corpus petition was filed so much later than Henley's.


 Henley, who filed his habeas corpus petition a year earlier than Adams, had requested assistance from the Wisconsin Innocence Project, but did not receive assistance.


 A detailed discussion of § 805.15(1) is contained in Part III.A., infra.


 At this point, Henley was represented by the Wisconsin Innocence Project.


 The five questions certified by the court of appeals were:
1) whether the circuit court is permitted to grant a new trial in the interest of justice under Wis. Stat. § 805.15(1) without time limit;
2) if it is not, whether the circuit court has inherent authority to grant this relief;
3) if it does not, whether [the court of appeals] may use its power of discretionary reversal under Wis. Stat. § 752.35 to reach back to the original judgment of conviction and grant the same relief;
4) if it does not, whether [the court of appeals] has inherent authority to grant such relief; and
5) if it does not, whether the supreme court should exercise its inherent authority to grant relief in this case.
Because we conclude that the district court does not have the power to order a new trial under these facts, we need not address the power of the court of appeals; its jurisdiction is appellate and is premised on a valid suit in the circuit court. Thus, we have chosen not to address the third and fourth questions certified to us. We do, however, address one additional issue raised by Henley for the first time before this court regarding ordering a new trial for Henley on the basis of Wis. Stat. § 806.07(l)(g) or (h).


 The amicus brief from the Office of the State Public Defender nonetheless urges us to affirm the circuit court's award of a new trial, but on the grounds of the circuit court's inherent authority.


 Notice of intent to pursue postconviction relief must be made within 20 days after sentencing. Wis. Stat. § (Rule) 809.30(2)(b).


 See Wis. Stat. § (Rule) 809.30(2)(e)-(g).


 See Wis. Stat. § (Rule) 809.30(2)(d)-(e).


 Outside of § 974.06, defendants may still file the following:
*569(1) a petition for a writ of habeas corpus in federal court (28 U.S.C. § 2254 (2000));
(2) a writ of error coram nobis (see Jessen v. State, 95 Wis. 2d 207, 290 N.W.2d 685 (1980));
(3) a state habeas petition challenging the effectiveness of postconviction counsel (see State ex rel. Bothering v. McCaughtry, 205 Wis. 2d 675, 556 N.W.2d 136 (Ct. App. 1996)); and
(4) a petition challenging his appellate attorney's effectiveness (see State v. Knight, 168 Wis. 2d 509, 484 N.W.2d 540 (1992)).


 A separate statute governs appeals by the State. See Wis. Stat. § 974.05.


 Misdemeanor appeals were separately governed by Wis. Stat. § 974.01 (1971-72).


 The current version of § (Rule) 809.30 applies, with some exceptions, to all criminal cases, including misdemeanors. See Wis. Stat. § (Rule) 809.30(2)(a).


 For the reasons explained above, a motion for a new trial in the interest of justice under § 974.06 would not pass muster unless it involved one of the types of claims allowed by the statute, and unless it was associated with a more specific "sufficient reason" allowing it to pass the Escalona bar.


 The court of appeals' jurisdiction is primarily appellate, with original jurisdiction "only to issue prerogative writs." Wis. Stat. § 752.01(l)-(2). Therefore, a motion seeking a new trial under § 752.35 would have to occur during an appeal under Wis. Stat. § 974.02. The text of § 752.35 also limits its applicability to "an appeal to the court of appeals."


 Henley does cite In Interest of H.N.T., 125 Wis. 2d 242, 371 N.W.2d 395 (Ct. App. 1985), and our approval of it in State v. Vairin M., 2002 WI 96, ¶¶ 36-39, 255 Wis. 2d 137, 647 N.W.2d 208. But this court authorized § 806.07 motions only for reconsideration in juvenile cases regarding waiver into adult court. See id., ¶¶ 38-39. No cases hold that this provision is available for criminal defendants.


 The dissent envisions a broad view of the circuit court's inherent power. See dissent, ¶ 105. AlS a practical matter, the dissent would hold that, not just for 10 years, but 20, 30, or 50 years after a conviction, a defendant can bring the exact same claims already denied multiple times and obtain a new trial.
The dissent draws support for this from dozens of cases— notably, almost all of them decades old (the first five cases it cites, for example, are from 1972, 1913, 1942, 1965, and 1963, respectively). See id. Why is this?
The reason is, early cases invoked inherent authority more often because the procedural rules governing courts were somewhere between non-existent and non-exhaustive. See generally Thomas O. Main, Judicial Discretion to Condition, 79 Temp. L. Rev. 1075, 1111-15 (2006) (noting generally that the scope of a court's inherent authority is inversely related to the breadth of procedural statutes and rules the court is subject to). As federal and state courts became subject to more comprehensive rules schemes, the need for inherent authority lessened. Id. The dissent fails to recognize the historical justifications for and evolution of a court's inherent authority.
Because it glosses over the rationale for inherent authority, the dissent is led to propose a sweeping, all-encompassing authority that effectively turns our criminal procedure statutes, including § 974.02 and § 974.06, into mere regulatory suggestions at best, and unconstitutional usurpations of judicial power at worst.


 To support its expansive views of inherent authority, the dissent cites Article 1, Section 9 of the Wisconsin Constitution. See dissent, ¶¶ 111, 115, 120-21. This provision states in relevant part, "Every person is entitled to a certain remedy in the laws for all injuries, or wrongs which he may receive in his person, property, or character." Wis. Const, art. I, § 9.
But we have made clear that this provision does not entitle litigants to the remedy they desire, but only to their day in court. Wiener v. J.C. Penney Co., 65 Wis. 2d 139, 222 N.W.2d 149 (1974). Here, Henley has more than had his day in court. He forwards the exact same claims that were previously rejected by the circuit court, the court of appeals, this court, and the Western District of Wisconsin.
Moreover, we have made clear that the legislature can impose "reasonable limitations upon the remedies available to parties." Id. at 151. The legislature has imposed reasonable limitations; it created § 974.06.
Finally, we note that this court's unwarranted expansion of its own powers through Article 1, Section 9 has recently been checked. In Gibson v. Am. Cyanamid Co., the Eastern District of Wisconsin held that this court's holding in Thomas v. Mallett, 2005 WI 129, 285 Wis. 2d 236, 701 N.W.2d 523, which created a new remedy under Article 1, Section 9, was arbitrary and irrational and violated the Fourteenth Amendment. Gibson, 2010 U.S. Dist. LEXIS 59378, slip op., *16-18 (E.D. Wis. June 15, 2010). Despite the dissent's broad description of our inherent authority, we simply do not have the authority to craft any remedy we want.


 We also note that the Seventh Circuit may have given more weight to the power of Demain's testimony in Hill's second trial (which resulted in a hung jury) than is warranted. Hill himself testified in that trial, while Henley and Adams did not. Thus, Demain's testimony may not explain any part of Hill's success.